Citation Nr: 0402206	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for cancer of the larynx, 
status post total laryngectomy due to tobacco use/nicotine 
addiction in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 until 
December 1963.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 1994 
rating decision of the Regional Office (RO) in Boston, 
Massachusetts that denied service connection for cancer of 
the larynx.  By rating action dated in November 2001, the RO 
enlarged upon the scope of the claim to deny service 
connection for total laryngectomy for squamous cell carcinoma 
secondary to nicotine dependence or tobacco use.  The veteran 
has perfected a timely appeal to the Board as to all aspects 
of the claim.  

In a January 2001 rating action the RO increased a 60 percent 
rating which had been in effect for bronchial asthma to 100 
percent.  This increase represents a complete grant of the 
benefit sought.  Thus, the issue of entitlement to an 
increased rating for bronchial asthma is no longer before the 
Board for appellate consideration.

This case was remanded by a decision of the Board dated in 
February 1997 and is has been returned for appropriate 
disposition.  


REMAND

The veteran asserts that he developed throat cancer as the 
result of smoking cigarettes/nicotine dependence, which he 
first became addicted to in service.  He contends that as a 
result thereof, he developed cancer of the larynx, 
necessitating subsequent laryngectomy, for which service 
connection should be granted.  The record reflects that the 
veteran initially filed a claim for such in October 1993, and 
that the claim has been open continuously since that time.

As to claims based on the effects of tobacco products 
received by the VA after June 9, 1998, the law provides that 
a disability will not be considered service connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service. 38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2002).  The 
veteran's claim was filed prior to June 9, 1998.

The Board is bound by law to follow the precedent opinions of 
VA's General Counsel.  38 U.S.C.A. 7104(c) (West 2002).  In 
one such opinion, the General Counsel clarified when 
entitlement to benefits may be awarded based upon inservice 
tobacco use, specifically finding that direct service 
connection may be established if the evidence shows injury or 
disease resulting from tobacco use in service.  VAOPGCPREC 2- 
93, 58 Fed. Reg. 42756 (1993).  The General Counsel issued a 
clarification of this opinion in June 1993 and stated that 
the opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  Rather, the opinion 
holds that any disability, allegedly related to tobacco use, 
that is not diagnosed until after service would not be 
precluded from being found service connected.  However, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.

In a subsequent precedent opinion, General Counsel found that 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service that led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service- incurred nicotine 
dependence. See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997). 
The resulting disability may be service connected on that 
basis pursuant to 38 C.F.R. 3.310(a) (2002). Id.

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes. The General Counsel 
opinion stated further that secondary service connection may 
be established, under the terms of 38 C.F.R. 3.310(a), only 
if nicotine dependence that arose in service, and resulting 
tobacco use, may be considered the proximate cause of the 
disability or death that is the basis of the claim. In 
determining whether nicotine dependence that arose during 
service may be considered the proximate cause of disability 
occurring after service, the opinion also held that, if it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must consider 
whether there is a supervening cause for the claimed 
disability that severs the causal connection to the service- 
acquired nicotine dependence.  Under the circumstances of 
this case, the Board finds that further development is 
indicated.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file, 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent. See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Pelegrini 
v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  

2.  The appellant should be contacted 
and asked to identify any all VA and 
non-VA health care providers who 
treated him for throat cancer prior to 
and after the diagnosis of such.  
Authorization to retrieve such records 
should be secured and complete clinical 
records should be requested, if not 
already of record.  

3.  All VA inpatient and outpatient 
records dating from March 2000 should 
be requested and associated with the 
claims folder.

4. Thereafter, the veteran should be 
scheduled for an examination by a 
psychiatrist in order to determine 
whether the veteran meets, or has met, 
the criteria for a diagnosis of 
nicotine dependence pursuant to DSM IV.  
The examiner should elicit a detailed 
history from the veteran regarding his 
smoking history prior to, during and 
following his military service.  If the 
psychiatrist determines that the 
veteran meets the diagnostic criteria 
for nicotine dependence, the examiner 
should determine whether it is at least 
as likely as not that such nicotine 
dependence was acquired in service and 
resulted in the continued use of 
tobacco products after service.  The 
basis for any opinions expressed should 
be identified.

5.  After any additional clinical 
evidence has been received pursuant to 
the above, the veteran should be afforded 
a VA examination by an oncologist for the 
purpose of determining the relationship, 
if any, between throat cancer and his in-
service tobacco use and any nicotine 
addiction acquired in service.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  

Following the examination it is requested 
that the specialist render opinions as to 
the following:

a) If it is determined that the 
nicotine dependence originated during 
his active service (see psychiatric 
examination report), whether it is as 
likely as not that the cancer of the 
larynx was causally related to post 
service smoking which resulted from the 
inservice nicotine addiction?

b) If it is determined that the 
nicotine dependence is not of service 
origin, whether it is as likely as not 
that the cancer of the larynx is 
directly related to the inservice 
tobacco use versus pre and post service 
tobacco use?

A complete rational for any opinion 
expressed should be included in the 
reports.

6.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for cancer of the 
larynx, status post total laryngectomy 
due to tobacco use/nicotine dependence in 
service.  If the benefit sought on appeal 
continues to be denied, the veteran must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




